Case: 4:17-cr-00556-SNLJ-NAB Doc. #: 143 Filed: 11/26/18 Page: 1 of 3 PageID #: 491



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
                Plaintiff,                     )
                                               )
 v.                                            ) No. S2-4:17-cr-00556-SNLJ NAB
                                               )
 MARLON CALDWELL and                           )
 MARK TAYLOR,                                  )
                                               )
                Defendants.                    )

                       GOVERNMENT’S FIRST MOTION IN LIMINE

        Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

 United States Attorney, Eastern District of Missouri, and Dorothy L. McMurtry and Reginald L.

 Harris, Assistant United States Attorneys for said district, and moves in limine for an order

 prohibiting the defendants from referring to or offering any evidence concerning the disclosure

 of police or accident reports by the Missouri State Highway Patrol or police departments, other

 than the Saint Louis Metropolitan Police Department (SLMPD).

        The Government anticipates that the defendants will attempt to offer evidence that the

 Missouri State Highway Patrol and a number of police departments in Missouri disclose

 complete un-redacted accident reports to anyone requesting the reports. The defendants may

 also argue that SLMPD’s policies and practices limiting the distribution of un-redacted accident

 reports is contrary to Missouri law. Thus, the defendants’ provision of the SLMPD un-redacted

 accident reports to their co-conspirators was not illegal or otherwise prohibited. This is a red

 herring because evidence of the policies and practices of other police departments is not relevant

 to the conspiracy and bribery charges that the defendants are facing.

        The essence of these charges is that the defendants, while SLMPD police officers,

 solicited and accepted bribes for providing un-redacted accident reports or information from
Case: 4:17-cr-00556-SNLJ-NAB Doc. #: 143 Filed: 11/26/18 Page: 2 of 3 PageID #: 492



 these reports, contrary to the policies of the SLMPD. To prove the charged offenses, the

 Government must prove that the SLMPD was an agency of a local government that received

 $10,000 in a one-year period, the defendants were agents of the SLMPD, the defendants solicited

 and received bribes with the intent to be influenced or rewarded for providing the accident

 reports, and the transactions involved more than $5,000. United States v. Hines, 541 F.3d 833

 (8th Cir. 2008), cert. denied, 555 U.S. 1200 (2009)(affirming conviction of a

 deputy sheriff for soliciting and accepting bribes in return for assisting and enforcing eviction

 judgments although his duties included providing such assistance); see also United States v.

 Redzic, 627 F.3d 683, 692 (8th Cir. 2010), cert. denied, 563 U.S. 956 (2011)(It is sufficient to

 prove an illegal bribe by establishing that the defendant accepted payments with the intent to be

 influenced or rewarded for a specific course of conduct favorable to the payor.)

        Further, any probative value of evidence of the policies and practices of other law

 enforcement agencies is substantially outweighed by the danger of confusing and misleading the

 jury as to the issues that they must decide. Additionally, time would also be wasted as the jury is

 asked to determine the propriety of the SLMPD policies and practices concerning accident

 reports as compared to other law enforcement agencies. See Fed. R. Evid. 403.

                                               Respectfully submitted,

                                               JEFFREY B. JENSEN
                                               United States Attorney

                                               /s/ Dorothy L. McMurtry
                                               DOROTHY L. McMURTRY #37727MO
                                               Assistant United States Attorney

                                               /s/ Reginald L. Harris
                                               REGINALD L. HARRIS, #48939MO
                                               Assistant United States Attorney




                                                  2
Case: 4:17-cr-00556-SNLJ-NAB Doc. #: 143 Filed: 11/26/18 Page: 3 of 3 PageID #: 493



                                 CERTIFICATE OF SERVICE

 I hereby certify that on November 26, 2018, the foregoing was filed electronically with the Clerk
 of Court to be served by operation of the Court’s electronic filing system upon all counsel of
 record.


                                              /s/ Dorothy L. McMurtry
                                              DOROTHY L. McMURTRY, #37727MO
                                              Assistant United States Attorney




                                                 3
